                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:10-CR-141-FL

UNITED STATES OF AMERICA               :
                                       :
             v.                        :          ORDER TO SEAL
                                       :
JEREMIAH WILLIAMS                      :



      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 90

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion and a

signed copy of the Order to the United States Attorney’s Office.

      IT IS SO ORDERED, this the 13thday of       September , 2019 .




                                       Louise W. Flanagan
                                       United States District Judge
